Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-21 have been submitted for examination.
Claims 1-2, 4-14, 16-21 have been rejected.
Claims 3 and 15 have been cancelled.
Objection
Claim 13 partially recites “the computing device”. Examiner strongly encourages correcting the typographical error “the” supposed to be “a”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-14, 16-21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Star United States Patent Application Publication. 

S discloses a computer-implemented method of diagnosing a computing device, the method comprising: Causing the computing device to boot and operate in a normal mode, wherein the normal mode is an operational mode other than a safe mode; while operating in the normal mode, launching a diagnostic application installed in the computing device; after the launching the diagnostic application, causing the computing device, by the diagnostic application installed in the computing device, to operate according the safe mode; Verifying, by the diagnostic application that, other than the diagnostic application, the only code executed in the computing device is code of an operating system selectively executing one or more tests on the computing device while operating in the safe mode; recording a result of executing a test; and performing an action based on the result. (Figure 4) & (Figure 7) (Paragraphs 41 and 42)
In regard to claims 2, 14
S discloses the method of claim 1, wherein the safe mode includes executing only a portion of an operating system and the diagnostic application. (Figure 4; Item 406)
In regard to claims 4, 16
S discloses the method of claim 1, comprising recording results of tests executed under normal mode and selecting to execute tests under safe mode based on the recorded results. (Figure 7; Item 702 “the start”)
In regard to claims 5, 17


In regard to claims 6, 18
S discloses the method of claim 1, wherein a test includes executing an application and selectively validating performance of one or more resources while the application is executing and after the application has terminated. (Paragraph 27)
In regard to claims 7, 19 
S discloses the method of claim 1, wherein the diagnostic application is stored ina memory of the computing device by one of: a manufacturer of the computing device and downloading by an operator. (Paragraph 27) 
In regard to claims 8, 20 S discloses the method of claim 1, wherein a test includes executing an application selected based on a rule related to a category of applications. (Paragraph 35) 
In regard to claims 9, 21 
S discloses the method of claim 1, wherein a test includes executing an application selected based on a set of applications for which execution failed under normal mode. (Paragraph 36)
 In regard to claim 12 
S discloses the system of claim 11, wherein the external computing unit is one of: a remote server and a directly connected computer and wherein the external computing unit is configured to: cause the computing device to restart into a selected operational mode; and cause a diagnostic application installed in the computing device to: 
Response to Applicants Arguments and Remarks
Remarks submitted to the Office on 12/27/2021 have been fully considered and are not persuasive.
In regard the argument which states;
“Thus, Star teaches running recovery or diagnostic testing operation in safe mode but does not disclose the particular sequency and control of entering safe mode required by claim 1. Specifically, neither Star 44 nor elsewhere teach “after launching of the diagnostic application, causing the computing device, by the diagnostic application installed in the computing device, to transition to operating according to the safe mode” Furthermore, Star’s triggering into safe mode by: a special command from the host that triggers safe mode; a special sequence that is sent to a peripheral communication channel; a general purpose input/output (GPIO) sequence for booting the device externally; the storage device may detect a malfunction and trigger its own entry into sage mode operation. However, claim 1 requires that the diagnostic application causes the computing device to transition from normal mode to safe mode and the triggers disclosed by Star to execute this transition do not explicitly or inherently disclose launching a diagnostic application and the diagnostic application causing the computing device to transition from normal mode to safe mode. Specifically, neither the general disclosure of Star nor the more specifically disclosed triggers that initiate transition from normal mode to safe mode anticipate.”
Examiner respectfully disagrees.

The safe mode boot loading described with respect to FIG. 4 may be implemented with any of the systems shown in FIGS. 1-3.A malfunction may be detected in block 402. The malfunction may prevent the regular boot process and may be detected by the malfunction detection module 112. The detection may be based on the number or frequency of unsuccessful initialization attempts. For example, there may be a threshold value for initialization attempts after which safe mode is entered. For example, the device may be allowed ten attempts to initialize, after which the device triggers safe mode. Other examples by which a malfunction is self-detected may include identifying that logical block address (LBA) 00 is corrupt.” Examiner states that Figure 4 detect a malfunction first, and then enables Safe Mode. It is clear that a malfunction that is detected after a threshold is reached, or a number of attempts is reached or a self-detection is nothing but a diagnosis of the malfunction after which a Safe Mode is entered. Argument is not correct. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/A.R./
/Amine Riad/
Primary Examiner